                                                                                                                                   Rev. November 10, 2015
                        Case 1:19-cr-02616-JCH Document 35 Filed 02/23/21 Page 1 of 1
                      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO
                                        SENTENCING MINUTE SHEET
                                BEFORE THE HONORABLE JUDITH C. HERRERA
CR No:         18-2977 & 19-2616 JCH           USA vs.          Rajkovic
Date:       2/23/21                            Defendant:       Michael Rajkovic
Time In/Out:             11:04 – 11:40                                 Total Time in Court:                       36 minutes
Clerk:                   E. Romero                                     Court Reporter:                            Paul Baca
AUSA:                    Sarah Mease                                   Defendant’s Counsel:                       Wayne Baker
Sentencing in:           remote - via Zoom                             Probation Officer:                         Kelly Borland
Interpreter:             n/a                                           Interpreter Sworn?                         ☐      Choose an item.
Convicted on:            Plea                                          As to:       Indictment                                Counts:      1
Guilty Plea:             Accepted                                      Plea Agreement:       Accepted
Date of Plea/Verdict:    11/27/19          PSR:     Not Disputed        ☒       Courts adopts PSR Findings        Evidentiary Hrg:       Not Needed
Exceptions to PSR:

                                                          SENTENCE IMPOSED
IMPRISONMENT (BOP):                  36 months as to both indictments; concurrently
☒    500-Hour Drug Program           ☐     BOP sex-offender treatment program              Other:
SUPERVISED RELEASE:                  3 years as to both indictments; concurrently                     ☒      Mandatory/Standard Conditions
                                           SPECIAL CONDITIONS OF SUPERVISION
     Participate in/successfully complete outpatient substance abuse               Submit to substance abuse testing; Testing not to exceed 60 tests per
☒    treatment program & grant waiver of confidentiality                    ☒      year
                                                                                   Refrain from use/possession of alcohol/intoxicants; Testing not to
☒    Submit to search of person/property                                    ☒      exceed 4 per day
     Not knowingly purchase, possess, distribute, administer, use any
☒    psychoactive substances                                                ☐      Must not possess, sell, offer for sale, etc. any drug paraphernalia
     Participate in/successfully complete mental health program & grant
☒    waiver of confidentiality                                              ☐      Must take all mental health medications as prescribed
     Participate in community-based program for education in anger
☐    management, domestic violence prevention and parenting                 ☐      Reside at a Residential Reentry Center for up to 180 days

                                           MONETARY PENALTIES / FORFEITURES
                                                                                        100.00 as to each
Fine: $     -0-                    Restitution: $ -0-                   SPA: $          indictment; Total:          Due Immediately
                                                                                        200.00
Forfeit rights title & interest in:           the firearms and ammunition listed in paragraph 16 of the plea agreement
                                                                       OTHER
☒    Waived Appeal Rights per Plea Agreement                                ☒ Held in Custody
☒    Recommended place(s) of incarceration: FCI Tucson, AZ or FCC Petersburg, VA
☐    Dismissed Counts:
                                                               PROCEEDINGS
Court in session – parties state appearances; Court confirms defendant agrees to appear by Zoom; Parties have no pending
objections; Court outlines records reviewed for sentencing; Mr. Baker addresses Court on sentencing; Mr. Rajkovic addresses
Court; Ms. Mease addresses Court; Mr. Baker responds; Court addresses defendant and imposes sentence.
